Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 1 of 11 PagelD #: 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE GPS
TRACKING OF THE CELLULAR
TELEPHONE ASSIGNED CALL NUMBER
(740) 550-0861

Case No. 3:19-mj-00025

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Matthew Yount, being first duly sworn on oath, depose and

say:
I. INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for
a search warrant for cellular telephone assigned call number
(740)550-0861, (hereinafter “Target Cell Phone 8” or “TT8”), whose
service provider is Sprint, a wireless telephone service provider.
The Target Cell Phone is described herein and in Attachment A, and
the location information to be seized is described herein and in
Attachment B.

2. I am an “investigative or law enforcement officer of the

United States” within the meaning of Title 18, United States Code,

Section 2510(7). Specifically, I am a Special Agent with the Drug
Enforcement Administration (“DEA”), assigned to the Charleston, WV
District Office. In that capacity, I investigate violations of

the Controlled Substances Act (Title 21, United States Code,
Section 801, et seq.) I have been employed as a Special Agent with
the DEA since June 2018. Prior to becoming a Special Agent, I
served with the Missouri City Police Department as a police officer
and Narcotics investigator. In my experience as a law enforcement
officer, I have participated in numerous narcotics investigations,
during the course of which I have participated in physical
surveillance, undercover operations, and executions of search

warrants.

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 2 of 11 PagelD #: 9

3. I have completed the DEA Basic Agent Training Course as
well as other training courses related to gangs and narcotics
trafficking. I have participated in narcotics investigations at
both the local and federal level, and I have participated in
numerous federal search warrants. As a result, I have become
familiar with methods of operation of drug traffickers and
organizations. As a Special Agent with the DEA, I have the
responsibility of working with other federal and state law
enforcement officers in investigations of violations of federal
and state controlled substance laws, including the investigation
of heroin, cocaine, methylenedioxymethamphetamine (MDMA) ,
methamphetamine, marijuana and other dangerous drug organizations.

4. I have participated in the debriefing of defendants,
witnesses, and informants, during which time I have discussed with
them their methods of drug smuggling, distribution, packaging,
trafficking, avoiding law enforcement, and laundering proceeds,
among other concerns related to drug trafficking. I have discussed
and learned from other law enforcement investigators in regards to
these matters as well.

5. Based on my training, experience and conversations with
other experienced narcotics investigators, I have gained
experience in the techniques and methods used by drug traffickers
to distribute controlled substances, their use of cellular phones
and other electronic communication devices to facilitate their
trafficking activity, and the methods used to conceal and launder
the proceeds of said activity.

6. Through my involvement in a federal Title III
investigation, I have gained experience in that investigation
involving the interception of wire communications. I have been
involved in the review and deciphering of intercepted coded
conversations between narcotics traffickers that were later

corroborated by surveillance. Throughout my law enforcement

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 3 of 11 PagelD #: 10

career, I have spoken with, worked with, and gained knowledge from
numerous experienced federal, state, and local narcotics officers
about drug traffickers and their use of cell phones to facilitate
drug trafficking by, for example, using code during their
conversations. I have also received extensive instruction and
practical training on intercepting communications and conducting
coordinated surveillance while at the DEA Academy.

7. Based on the facts set forth in this affidavit, there is
probable cause to believe that violations of 21 U.S.C. Section 841
(a) (1) have been committed, are being committed, and will be
committed by the user of Target Telephone 8 and/or additional
unknown persons. There is also probable cause to believe that the
location information described in Attachment B will constitute
evidence of these criminal violations, and will lead to the
identification of individuals who are engaged in the commission of
these offenses.

8. The facts in this affidavit come from my personal
observations, my training and experience, and information obtained
from other agents and witnesses. I have not included every fact
concerning this investigation. This affidavit is intended to show
merely that there is a sufficient factual basis for a fair
determination of probable cause to support the Application.

IIT. PURPOSE OF THIS AFFIDAVIT

9, This affidavit is submitted in support of an application
for a search warrant, all with respect to the following target
telephone (s):

a. Target Telephone 8 (“TT8"): (740)550-0861, which
is a prepaid cellular telephone with service provided by Sprint.
According to records obtained from Sprint, TT8 is subscribed to
“GUTTER EE” at “1707 8t Avenue, Huntington WV,” with an activation
date of November 7, 2016. Investigators believe that the user of

TT8 is Eric MCNEELEY, who is using TT8 to facilitate his drug
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 4 of 11 PagelD #: 11

trafficking activities.

10. Authority is requested to apply not only to the target
telephones, but to any changed telephone numbers subsequently
assigned to the telephone bearing the IMSI or ESN number for the
target device, or to any cellular telephone bearing different IMSI
or ESN number, but using the same telephone number currently
assigned to the target telephone.

11. This is the first application in this district for a GPS
tracking warrant for the above listed Target Telephone.

IIIT. SOURCES OF INFORMATION

12. I have obtained the facts set forth in this Affidavit
through personal participation in the investigation, from oral and
written reports of other law enforcement officers, from records,
documents and other evidence obtained during this investigation,
from confidential sources and sources of information who are
associated with, and knowledgeable about, the subjects of this
investigation. and their confederates, and from other sources of
information as referenced herein. I have reviewed official reports
prepared by other law enforcement officers participating in this
investigation and in the other related investigations by agencies
referenced in this Affidavit.

13. When this Affidavit refers to vehicle ownership, either
I or other agents involved in the investigation have reviewed the
relevant state vehicle records from the West Virginia Department
of Motor Vehicles (“DMV”), or the equivalent agency in other
states. Similarly, when I refer to identification documents,
either I or other agents involved in the investigation have
reviewed the relevant driver license or similar records maintained
by DMV or the equivalent agencies in other states. When I refer
to the criminal history of a subject, either I or other agents
involved in the investigation have reviewed the available criminal

history from state or federal agencies. When I refer to telephone
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 5 of 11 PagelD #: 12

subscription records, either I or other agents involved in the
investigation have reviewed the subscriber records obtained from
the telephone company by administrative subpoena or court order,
or I have obtained the information Erom other law enforcement
officers familiar with this investigation. When I refer to
telephone toll records, either I or other agents involved in the
investigation have received the information from the telephone
company pursuant to an administrative subpoena or court authorized
pen register/trap and trace device.

14. On April 5, 2019, U.S. District Judge Robert C. Chambers
signed an Order authorizing wire and electronic communication
interception on a telephone used by George LOCKHART, (304) 942-9475
(TT3). This order was obtained as a result of an extensive
investigation into LOCKHART, which included numerous controlled
purchases of heroin from LOCKHART, using a confidential source,
referred to as “CS2.” Over the course of our investigation, we
have utilized CS2 to purchase heroin from LOCKHART on two
occasions, specifically on December 18, 2018 and February 5, 2019.
These controlled purchases were each for five grams and an ounce
of heroin, respectively.

15. On April 8, 2019, investigators began intercepting
LOCKHART’s phone, (304)942-9475 (TT3). Intercpetion has revealed
that LOCKHART is us using (304) 942-9475 (TT3) to facilitate his
durg trafficking activities. This affidavit relies on calls
intercepted to/from LOCKHART’s phone, (304)942-9475 (TT3). When
I reference these intercepted communications I have either
listened to the calls myself, or am relying on summaries provided
to me by investigators who are monitoring the wiretap and are
familiar with this investigation. To date, intercepted

communicaitons have been conducted in English.

 

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 6 of 11 PagelD #: 13

IV. PROBABLE CAUSE
A. Identification of MCNEELEY as User of TT8

16. During the month of January 2019, investigators with DEA
Charleston met with a confidential source, referred to as, “CcS41"
in reference to an individual trafficking heroin and
methamphetamine. CS4 provided a phone number for “E” as (740)
550-0861 (TT8) and a Facebook account “Ogb See Hoe”. Using the
pictures on the Facebook account, investigators were able to
positively identify “E” as MCNEELEY. CS4 stated he/she purchased
an ounce of methamphetamine for $400 and an “eight-ball” (3.5
grams) for $80 - both from MCNEELEY. CS4 stated he/she purchased
1.5 grams of heroin for $170 from MCNEELEY. Toll analysis
confirmed that MCNEELEY, (740) 550-0861 (TT8), was in direct
contact with LOCKHART (TT3).

17. As detailed above, on April 8, 2019, investigators began
intercepting LOCKHART’s phone (TT3). Interception has revealed
that LOCKHART is sourcing his heroin from Detroit, Michigan, and
is working with multiple individuals to help process and distribute
heroin on the streets of Huntington, West Virginia. Based on
intercepted calls, investigators believe MCNEELEY, (740) 550-0861
(TT8), is on of these individuals.

18. More specifically, on April 16, 2019, at approximately
1:22 p.m., LOCKHART (TT3) received a call (session #22224) from
MCNEELEY, (740) 550-0861 (TT8). During the call MCNEELEY said he
just got into town and told LOCKHART to come to his house. LOCKHART
said he couldn’t remember where MCNEELEY lived and MCNEELEY said,
“on 28t? and Hite” and LOCKHART said he would come by. It should

 

1cS4 was signed up as a confidential source with the Kenova Police Department
in January 2019. CS4 stopped communicating with investigators and was
deactivated after CS4 was arrested by Huntington PD. CS4 has prior arrest and/or
convictions for trafficking drugs, forgery, driving under suspension, identity
fraud, uttering, fraud with access device, attempt to commit felony,
obstruction, receiving stolen property, petit larceny, domestic violence and
kidnapping.

 

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 7 of 11 PagelD #: 14

be noted that investigators working this investigation were
informed by investigators with Huntington PD (“HPD”) that they
were also working an active drug investigation into MCNEELEY.
Investigators with HPD informed us that they had recently purchased
heroin from MCNEELEY at 2805 Hite Avenue, Huntington, West
Virginia. Investigators believe this further confirms that
MCNEELEY is the user of (740) 550-0861 (TTS).

19. Minutes later, at approximately 1:26 p.m., LOCKHART
(TT3) called (session #22225) MCNEELEY, (740) 550-0861 (TT8).
During the call, LOCKHART said he was on 28t® and MCNEELEY told
LOCKHART to turn onto Hite. Seconds later, LOCKHART and MCNEELEY
said they saw each other and the call ended.

20. Approximately an hour and half later, at 3:02 p.m.,
LOCKHART (TT3) received a call (session #22250) from MCNEELEY.
During the call MCNEELEY asked, “they did it yet?” LOCKHART
replied, “yea, they said it, it’s ok man.” LOCKHART relayed that
he had someone try .20 grams and they said it was just “alright.”
LOCKHART said that they would have to “break it down” to “25 a
piece..and clean it up.” LOCKHART told MCNEELEY that he could
“clean it up” with the “sleep” and “isotol.” LOCKHART then
detailed how MCNEELEY could cook “10” of the “isotol” to change
the color and make it dark, then add that to the “25,” along with
“10” of the “fetty.”

21. Based on my training and experience, and that of those
around me, I believe that LOCKHART informed MCNEELEY that some
individuals tested the heroin and said it was just “alright.” This
would mean that LOCKHART and MCNEELEY would have to improve the
quality of the heroin, or “clean it up.” LOCKHART then detailed
how MCNEELEY could improve the quality of the heroin. LOCKHART
instructed MCNEELEY to cook “10” of the “isotol,” which referred
to heating isotol powder, likely over a stove, to change the color

to a dark brown. LOCKHART then told MCNEELEY to add the cooked

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 8 of 11 PagelD #: 15

isotol to the “25,” along with “10” of the “fetty.” Investigators
believe the “25” is referring to the orginial bag of 25 grams of
heroin, of which they were trying to improve the quality. More
importantly, the “10” of the “fetty” is likely code for 10 grams
of fentanyl, which would greatly increase the quality of the bag
of heroin. The end result would mean that for each bag of “25”
that MCNEELEY was in possession of (LOCKHART indicated they would
have to break “each bag” down to “25,” meaning there are multiple
bags), once the bags were cleaned up MCNEELEY would have
approximately 45 grmas of a heroin/fentanyl mixture in each bag,
which could then be sold by the gram on the streets of Huntington,
West Virginia. Investigators believe the above detailed calls
confirm that MCNEBLEY is working in league with LOCKHART and is
using his cell phone, (740) 550-0861 (TT8), to facilitate their
shared drug trafficking activities.
Vv. CONCLUSION

22. Based on the investigation to date, summarized above,
investigators believe the above described Target Telephone(s) are
being used to facilitate drug trafficking. Based upon the
information which has been uncovered during the course of this
investigation, and on the advice, experience, and knowledge of
other agents/detectives involved in this investigation, I believe
that these specific and articulable facts present reasonable
grounds to believe that GPS data, and other information sought
here are relevant and material to an ongoing criminal
investigation, and that there is probable cause to conclude that
the user of the above described Target Telephone(s) are actively
engaged in a conspiracy to violate the federal controlled
substances laws specified above.

23. %Inmy training and experience, I have learned that Sprint
is a company that provides cellular telephone access to the general

public. I also know that providers of cellular telephone service

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 9 of 11 PagelD #: 16

have technical capabilities that allow them to collect and generate
at least two kinds of information about the locations of the
cellular telephones to which they provide service: (1) E-911 Phase
II data, also known as GPS data or latitude-longitude data, and
(2) cell-site data, also known as “tower/face information” or cell
tower/sector records. E-911 Phase II data provides relatively
precise location information about the cellular telephone itself,
either via GPS tracking technology built into the phone or by
triangulating on the device’s signal using data from several of
the provider’s cell towers. Cell-site data identifies the “cell
towers” that received a radio signal from the cellular telephone
and, in some cases, the “sector” to which the telephone connected.
These towers are often a half-mile or more apart, even in urban
areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not
necessarily serve every call made to or from that device.
Accordingly, cell-site data is typically less precise than E-911
Phase II data.

24. Based on my training and experience, I know that Sprint
can collect E-911 Phase II data about the location of the Target
Telephone(s), including by initiating a signal to determine the
location of the Target Telephone on their network or with such
other reference points as may be reasonably available.

25. Based on my training and experience, I know that Sprint
can collect cell-site data about the Target Telephone(s).

26. Based on the facts set forth in this affidavit, there is
probable cause to suspect that violations of 21 U.S.C. 8 841 and
§ 846 have been committed, are being committed, and will be
committed by the users of the above described Target Telephone(s).
In order to obtain additional information relating to their
criminal violations under investigation, law enforcement must

identify the physical location of the above described Target

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 10 of 11 PagelD #: 17

Telephone(s). There is probable cause to believe that the use of
the investigative technique described by the warrant will result
in officers learning that identifying information.

27. I further believe that the requested information will
assist agents in identifying connections between conspirators,
identifying new conspirators, and lead agents to locations used by
the organization to store and distribute large quantities of
controlled substances and/or proceeds derived from the sale of
controlled substances.

VI. AUTHORIZATION REQUEST

26. Based on the foregoing, I request that the Court issue
the proposed search warrant, pursuant to Federal Rules of Criminal
Procedure 41 and 18 U.S.C. Section 2703 (c).

27. To avoid seriously jeopardizing both the DEA
investigation, and to avoid the risk of the suspects’ potential
flight from prosecution and destruction of evidence prior to
indictment, I request that this pleading be sealed and that notice
required by Fed. R. Crim. P. 41(£) be delayed until 30 days after
the collection authorized by the warrant has been completed, in
accordance with Title 18, United States Code, Section 3103a(b).
Based upon my knowledge, training, and experience, it is my belief
that the information contained in this affidavit, if prematurely
disclosed to the public, could result in the targets’ flight from
prosecution, destruction of or tampering with evidence,
intimidation or retaliation against and other potential witnesses,
and otherwise seriously jeopardize the ongoing investigation.
Specifically, information contained in this affidavit, 1£
disclosed, could pose a significant risk to the safety of
confidential sources listed herein, should their identity be
discovered while operations are ongoing, and to the officers and
agents who are conducting surveillance during the operations

involving these aforementioned confidential sources. Therefore,

 
Case 3:19-mj-00025 Document 3-1 Filed 04/19/19 Page 11 of 11 PagelD #: 18

I request that this affidavit be sealed. If necessary, I may
request that the Court, upon a showing of good cause, order a
further adjournment of the time permitted to serve notice, if
necessary to protect the safety of any individual, avoid flight or
destruction of evidence, and ensure that the investigation is not
jeopardized prior to its completion.

28. I further request that the Court direct Sprint to
disclose to the government any information described in Attachment
B that is within their possession, custody, or control. I also
request that the Court direct Sprint to furnish the government all
information, facilities, and technical assistance necessary to
accomplish the collection of the information described in
Attachment B unobtrusively and with a minimum of interference with
their services, including by initiating a signal to determine the
location of their network or with such other reference points as
may be reasonably available, and at such intervals and times
directed by the government. The government shall reasonably
compensate Sprint for reasonable expenses incurred in furnishing
such facilities or assistance.

29. I further request that the Court authorize execution of
the warrant at any time of day or night, owing to the potential

need to locate the Target Telephone outside of daytime hours.

Lite
(iat Ahey Sod t, Special Agent
“forcement Administration

4
SUBSCRIBED AND SWORN before me ea IS day of April, 2019.

LHC nN
oo cok i A.) Bifert

United Jtate Magistrate Judge

 
